Conviction for assault to rob; punishment, five years in the penitentiary.
Our attention is attracted by what purports to be an application for certiorari filed in this record on the 24th of May, 1937, praying that we issue a writ of certiorari commanding the clerk of the Criminal District Court of Harris County, Texas, to forward to this court a perfect transcript of the record in this cause, in accordance with law. Examining this application, we note that it is said that the defendant was denied the right for time in which to notify counsel, who resided in another county, and that the court refused to appoint counsel to represent him. No copies of any documents relied upon to verify or support the matters referred to are attached to the application for certiorari. This court will not attempt a useless thing. In ordinary felony cases trial courts are not required by law to appoint counsel. The felony charge herein is not capital, hence no duty rested upon the trial court in the matter of appointment of counsel to defend. If appellant made any motion for time to notify counsel, such fact is not shown in the record, nor made known to us by any certified paper accompanying the application for certiorari.
The request for writ of certiorari is denied, and the facts being sufficient, in the absence of any bill of exceptions, the judgment will be affirmed.
Affirmed. *Page 551